Citation Nr: 1141074	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease. 

3.  Entitlement to service connection for hypertension.
 
4.  Entitlement to service connection for endocarditis. 

5.  Entitlement to service connection for bilateral shoulder disabilities.
 
6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1982, from December 1985 to December 1988, and from July 7, 2000 to August 10, 2000.  

It was explained at the Veteran's hearing before the undersigned Veterans Law Judge in February 2011 that the Veteran had attempted to reenlist in July 2000, but he was discharged in August 2000 because he was physically unable to perform his duties.

This appeal comes to the Board of Veterans' Appeals (Board) from May 2007 and January 2010 rating decisions. 

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for a lower back disability and for bilateral shoulder disabilities are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence does not show that the Veteran's heart disease either began during or was otherwise caused by the Veteran's active military service, nor is it shown that the Veteran's heart disease began during a period of active duty for training. 

3.  The evidence does not show that the Veteran's hypertension either began during or was otherwise caused by the Veteran's active military service, nor is it shown that the Veteran's hypertension began during a period of active duty for training.
 
4.  The evidence does not show that the Veteran's endocarditis either began during or was otherwise caused by the Veteran's active military service, nor is it shown that the Veteran's endocarditis began during a period of active duty for training. 

5.  The RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability in an October 1993 rating decision.  The Veteran was notified of the decision, but he did not file an appeal.

6.  Evidence obtained since the October 1993 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
 
2.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Criteria for service connection for endocarditis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The October 1993 rating decision, which denied entitlement to service connection for a lumbar spine disability, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Heart disease 

At his hearing before the Board in February 2011, the Veteran asserted that while he was at Fort Riley between 1985 and 1988, his cholesterol was extremely high, and he was placed on medication for it.  He contends that this was the beginning of his arteriosclerosis.  The Veteran also reported having been told that he was a candidate for a heart attack when he was 27.  

Nevertheless, the evidence does not show that the Veteran's heart disease either began during or was otherwise caused by his military service.

Service treatment records fail to show any complaints of, or treatment for, heart problems while the Veteran was in service.  For example, on a periodic physical in December 1987, the Veteran's heart was found to be normal, and no heart defects were noted.  The Veteran also specifically denied any heart trouble on a medical history survey completed in conjunction with the physical.  The Veteran separated from service a year later and when he reenlisted in the military more than a decade later his physical, which included an ECG of the Veteran's heart was normal.  The Veteran also specifically denied any current or historical heart trouble on a medical history survey completed at that time.
 
After less than a month in service, the Veteran was found to be physically unable to complete basic training, and he was discharged in early August 2000.  It is noted that no heart problem was blamed for the Veteran's inability to complete basic training; rather, the Veteran was discharged because he could not complete the requirements of basic training due to shoulder and back problems.  

In a VA treatment record from October 2001, the Veteran's heart was found to be regular and no heart related problems were diagnosed.

More than a year after discharge, in December 2001 the Veteran presented for treatment at VA complaining of chest pain.  It was noted in the treatment record that the Veteran had a strong family history of heart disease; that he was a chronic smoker who continued to smoke; and that he had uncontrolled hyperlipidemia.

The Veteran was provided with a VA examination in December 2006 at which it was noted that the Veteran had been evaluated for chest pain in December 2001 and it was recommended at that time that the Veteran be hospitalized for treatment, but he had refused.  The Veteran had a stent placed in November 2004, and he had a heart catheterization in October 2005.  The Veteran was encouraged to stop smoking, and it was noted that he smoked 1 pack per day and had smoked since the age of 6.  The Veteran specifically denied ever having endocarditis or rheumatic heart disease.  It was noted, however, that the Veteran had a history of methamphetamine and cocaine usage in the past.  

In June 2008, the Veteran was seen by Dr. Terri Postma at the Cardiopulmonary Laboratories.  The Veteran reported that he began having heart problems in 2003 when he had a myocardial infarction requiring a stent.

An August 2009 treatment record from the VA cardiology department provided a comprehensive history of the Veteran's heart problems.  The Veteran reported that beginning in 2001 or 2002, he began experiencing chest pain with exertion or stress.  In November 2004, he was hospitalized with chest pain, and a cardiac catheterization was carried out with a stent inserted.  In approximately July 2005, the Veteran had congestive heart failure.  It was noted in August 2009 that the Veteran began smoking at age 9 and continued to smoke.  It was noted that during the majority of this 40 year period, the Veteran was consuming 2.5 packs per day of cigarettes.  He also had a family history of heart disease.  

In November 2009, Dr. John B. Oak completed a cardiac questionnaire for the Veteran.  With regard to the question of when the Veteran's heart problems began, Dr. Oak estimated approximately 2002.

The medical evidence clearly shows that the Veteran's heart disease began after his last period of military service.  The Veteran disagrees.  However, while he is competent to establish the presence of observable symptomatology such as chest pain, the Veteran, as a lay person, lacks the medical training and expertise to provide a medical opinion on such a complex medical question as presented here.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  

Therefore, while the Veteran disagrees with the conclusion that his heart disease neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medically qualified) to address the etiology of his heart disease, as this is considered to be a medically complex determination.  As such, his opinion is insufficient to provide the requisite nexus between his heart disease and his military service.

The Veteran may have been told early on in life that he was a candidate for a heart attack, but this does not establish the onset of heart disease at a particular moment and in any case, the Veteran's report of what a medical professional told him is too tenuous to establish a medical nexus of any sort.  

The Veteran has suggested that he had high cholesterol while in service, but while high cholesterol is a risk factor for heart disease, it has not been shown that the Veteran's cholesterol levels increased during his military service.  Moreover, no medical professional appears to have endorsed the Veteran's contention that his cholesterol levels increased in service, eventually leading to the onset of heart disease years later, or that such a finding would represent disease or injury.  

The fact remains that the Veteran did not manifest heart disease until more than a year after his last period of military service.  Prior to reenlisting for the final time, no medical evidence is of record showing any history of heart disease, and the Veteran specifically denied any history of heart disease or chest pain at a physical in May 2000.  Additionally, no medical opinion of record has been advanced even suggesting that the Veteran's heart disease either began during or was otherwise caused by his military service. 
 
As such, the criteria for service connection have not been met, and the Veteran's claim is accordingly denied.

Hypertension

The Veteran is currently seeking service connection for hypertension.  At his hearing before the Board in February 2011, the Veteran asserted that he was first diagnosed with high blood pressure in July 2000 at which time he was attempting to reenter the Army.  The Veteran attributed the high blood pressure to the stress of trying to keep up with people that were half of his age, while going back through basic training.  It is noted that the Veteran was discharged after approximately 33 days because he was unable to complete the push up requirement, but he believes that during this time he developed hypertension.  The Veteran stated that he was discharged in August 2000 and was put on medication shortly after that.  The Veteran indicated that he did not get a separation physical at the end of this 33 day period of service, but he believes that if he had it would have shown hypertension.  He added that he began being treated for hypertension within a year of his August 2000 separation.  

In May 2006, the Veteran asserted that while on active duty he had hypertension and an elevated diastolic reading on his blood pressure.

For VA purposes, hypertension, or isolated systolic hypertension, must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Military records show that the Veteran had his blood pressure checked on a number of occasions as shown in the chart below.  

Date
BLOOD PRESSURE 
Date
BLOOD PRESSURE 
7/85
110/82
7/00
116/80
12/87
100/60
3/01
132/88
6/88 
118/72
8/01
118/70
9/88
120/70; 110/90; 130/92; 
10/01
120/86
5/00
112/90
12/01
122/80

Significantly, in a July 1985 enlistment physical, the Veteran denied any history of high blood pressure, and in May 2000, the Veteran denied ever having high blood pressure on a medical history survey completed in conjunction with his physical.  It is also noted that in July 2000, the Veteran demonstrated a blood pressure level that did not meet the VA criteria for a diagnosis of hypertension.  Although the Veteran hypothesized at his hearing that he would have shown hypertension if he had been tested at separation in 2000; the fact remains that in July 2000 when the Veteran was seen with regard to his complaints that back and shoulder pain was preventing him from being able to complete the rigors of basic training, his blood pressure was 116/80.  That is, it was not at the level of hypertension for VA purposes.  Records show that only a few days later, it was recommended that the Veteran be discharged due to his pre-existing back injury.  As such, on the last occasion that the Veteran had his blood pressure measured while in service, he did not demonstrate hypertensive blood pressure levels.

The Veteran was provided with a VA examination in December 2006, at which he reported having experienced hypertension since the early 1980s (but the examiner noted that the claims file was not available to determine if it had been diagnosed during service, and as discussed above, such a statement is not supported by the evidence of record including the Veteran's service treatment records, notably the Veteran's specific denial of any history of high blood pressure in May 2000).  The examiner did review the Veteran's CPRS records and noted that the Veteran did not have a diagnosis of hypertension as of December 2001, when his blood pressure was measured at 122/80 and he was not on any blood pressure medications at that time.  
 
While the Veteran did have several readings in service that were borderline hypertensive, he was not actually diagnosed with hypertension in service, and, as the VA examiner noted, even as of December 2001, more than a year after separating from service, the Veteran was showing non-hypertensive blood pressure readings, and was not on blood pressure medication.

Thus, the Veteran was not diagnosed with hypertension for more than a year after service, and no medical opinion of record has been advanced even suggesting that the Veteran's hypertension either began during or was otherwise caused by the Veteran's military service.  

Additionally, as a determination of the etiology of hypertension is considered to be a medically complex question, the Veteran's testimony alone is not considered competent to establish that his hypertension either began during or was otherwise caused by his military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As noted, no medical opinion has suggested that the Veteran's hypertension either began during or was otherwise caused by the Veteran's military service.

Therefore, the criteria for service connection have not been met; and the Veteran's claim is accordingly denied.

Endocarditis 

At his hearing before the Board in February 2011, the Veteran asserted that his endocarditis was related to his coronary artery disease.  He stated that it was first diagnosed at the VA in Evansville, Illinois in 2000, and reported that he had received ongoing treatment for the problem.  

Lay evidence may be competent to establish a diagnosis when that lay person is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, as discussed below, the medical evidence simply does not support the Veteran's contention that he was diagnosed with endocarditis shortly after service.
 
Moreover, the Veteran is simply not found to be credible in his description of his medical history, as he frequently does not consistently or accurately report it in order to support his goals at the time.  For example, as is discussed in the remand portion of this decision, the Veteran had well-documented back injuries in the 1980s and 1990s, even filing for service connection for a lower back disability; yet, when he attempted to reenlist in the military in 2000, he specifically denied having ever experienced any back problems.  Similarly, despite having undergone shoulder surgery in the mid-1990s, the Veteran denied any history of shoulder problems when trying to reenlist.  This record renders the Veteran unreliable.  

As noted, the medical evidence of record also fails to support the Veteran's assertions.  Service treatment records are silent for any mention of endocarditis.  Furthermore, the VA treatment records that have been obtained do not show any diagnosis of endocarditis in the year following discharge.  In fact, in a VA treatment record from October 2001, it was noted that the Veteran's heart was regular and no heart related disability was diagnosed.  Moreover, the Veteran even specifically denied ever having been diagnosed with endocarditis at a VA examination in December 2006 (a statement which would again conflict with his testimony to the Board in 2011).  

To the extent that the Veteran does have endocarditis, no medical opinion has even suggested that it either began during or was otherwise caused by the Veteran's military service.  Additionally, to the extent the Veteran believes that he has endocarditis as a result of his heart disease, this Board decision denies service connection for heart disease, and therefore service connection is not available for a condition that is secondary to the Veteran's heart disease.  

Accordingly, service connection for endocarditis is denied.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a lower back disability was denied by an October 1993 rating decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for a lower back disability was initially denied by an October 1993 rating decision, which found that while the Veteran had initially injured his lower back in service, there was no evidence of continuity of treatment or complaints following service.  It was concluded that the muscle strain in the Veteran's back, which was caused by the motorcycle accident in service, was acute and had resolved.  The Veteran did not appeal.

In July 2000, the Veteran attempted to reenlist in the military.  He served for approximately a month and was discharged because his back had become too painful to continue.  A new and distinct period of active service with new and distinct service treatment records reflecting back complaints raises a reasonable possibility of substantiating the Veteran's claim; his claim for service connection for a lower back disability is therefore reopened.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in July 2006, December 2006, and January 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to content.   The December 2006 letter also explained the meaning of new and material evidence in the context of the Veteran's back claim; although any failure in this regard would be harmless error as the Board reopened the Veteran's back claim, and therefore no prejudice to the Veteran would be present.

During his hearing, the Veteran alleged that he had never received a notice letter in approximately 2006.  The undersigned asked the Veteran what he would have submitted if he had received the letter, to which the Veteran responded that he did not have anything to submit other than a statement and VA treatment records.  The Veteran's VA treatment records appear to have been obtained, and because he was given an opportunity to present testimony on all of his issues on appeal, the Board concludes that even if the Veteran did not in fact receive a notice letter in 2006, he has not been prejudiced by that occurrence.  The Veteran has been represented in his case, he has testified at a hearing, he has also provided statements in support of his claims, and he has identified treatment records which may be relevant to his claim.  Therefore, even if no letter was received, such a failure would be a harmless error.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and Social Security Administration (SSA) records.  Additionally, the Veteran testified at a hearing before the Board.  The Veteran was also provided with a VA examination of his hypertension.

While no VA examination has been provided for the claims of service connection for heart disease or endocarditis, there has been no competent suggestion that either of these conditions may have either begun during or have otherwise been caused by the Veteran's military service.  As such, no duty to provide and examination was triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for heart disease is denied. 

Service connection for hypertension is denied.
 
Service connection for endocarditis is denied. 

New and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability; and the Veteran's claim is reopened.


REMAND

Acquired psychiatric disability

The Veteran has been diagnosed with PTSD by a VA psychiatrist.  However, in order for service connection to be established for PTSD in a case such as this one, where a Veteran did not have combat service and his stressors are not related to fear of hostile military or terrorist activity, the evidence must establish not only a diagnosis of PTSD, but the reported stressor(s) upon which the diagnosis is based must be corroborated.

At his hearing before the Board in February 2011, and throughout the course of his appeal, the Veteran has alleged three particular stressors which he believes have caused him to develop PTSD. 

First, in 1979 while at basic training at Fort Leonard Wood, a fellow soldier in his unit allegedly hung himself from a tree.  

The second incident allegedly occurred in approximately 1983 while the Veteran was at summer camp at Fort Huachuca with the Arizona National Guard.  The Veteran testified that he was participating in a night training mission during which a tank commander was decapitated when another tank passed too closely by the tank the commander was riding in.  The Veteran stated that he and two other soldiers extracted the body, but he could not recall any of their names.  The Veteran indicated that he was in an Armor unit he recalled as the "8th of the 40th."

The third incident reportedly occurred at Fort Riley in Kansas in approximately 1986, although the Veteran was unclear of the exact date.  He stated that he was on CQ duty in the barracks.  A young soldier was sitting in the barracks threatening that if he was not allowed to go home, he was going to kill himself.  The Veteran reported that he approached the person and tried to calm him, but he cut his throat and then bled to death in the Veteran's arms waiting for the MPs to show up.  The Veteran recalled his unit at the time was "quartermaster 1st Infantry Air Cav."  

In an effort to assist the Veteran in corroborating his reported stressor, VA has obtained his service treatment records and service personnel records.  VA contacted a researcher for the Department of the Army, but no evidence of the Veteran's reported stressors was found.  The researcher suggested that the U.S. Army Crime Records Center be contacted, and a request was sent.  A negative response was received indicating that no records were located that might corroborate the Veteran's reported stressors.

The RO also attempted to obtain evidence regarding the Veteran's National Guard service.  To this end, the RO contacted the MRRB (Military Records and Research Branch).  It appears, however, Arizona National Guard Records may not have been searched.  This should be clarified.   



Shoulders

The Veteran is seeking service connection for bilateral shoulder disabilities.  He reports first injuring his shoulders while in service in 1988, and indeed, service treatment records confirm that the Veteran sought treatment in September 1988 for bilateral shoulder pain after being involved in a motorcycle accident in August 1988.  It was noted that the Veteran had decreased range of motion in his shoulders with constant soreness at that time.  

The Veteran was discharged from service in December 1988 and no shoulder treatment is shown for several years.  In approximately 1992, the Veteran again injured his shoulders in a truck accident in which the truck rolled over.  As a result of these injuries, the Veteran underwent a left rotator cuff repair in 1992 with arthroscopic debridement.

The Veteran reenlisted (or least attempted to reenlist) in the Army in July 2000.  On a medical history survey completed in May 2000 in conjunction with his enlistment physical, the Veteran specifically denied having then, or having ever had, shoulder pain.  This was clearly an erroneous statement given the aforementioned history of shoulder injuries.  The Veteran also declined to report the shoulder surgery he had previously undergone.  The Veteran even wrote a letter asserting that he was in top physical condition.  On his reenlistment physical, the Veteran's upper extremities were found to be normal.

After less than a month of basic training, the Veteran presented for treatment on July 28, 2000, complaining that he was unable to perform training secondary to lower back pain and shoulder pain.  The Veteran was noted to have a healed incision in his left shoulder, and x-rays showed degenerative changes.  The medical officer noted that the Veteran had undergone left rotator cuff repair in 1993, and he was unable to perform the physical requirements of training secondary to recurrent lower back pain and shoulder pain.  The Veteran was recommended for discharge, and he was discharged in early August 2000.

The Veteran was provided with a VA examination in December 2006 at which he complained of constant shoulder pain.  It was noted that in 1992 the Veteran had a left rotator cuff repair and in August 2006 he had an arthroscopic debridement of the left rotator cuff.  It was also noted that the Veteran had fallen on his left shoulder on several occasions.  The Veteran was diagnosed with impingement syndrome and rupture of the left rotator cuff and with a right shoulder strain.  The examiner noted that in December 2005 x-rays were negative, but November 2005 x-rays had shown mild left AC degenerative joint disease with evidence of previous left sided rotator cuff disease.  X-rays in April 2006 revealed no acute fracture or abnormality.  It was noted in April 2006 that the Veteran had developed bilateral shoulder pain in the previous three months, and at that time he reported that he had experienced left rotator cuff symptoms in 1992 that had required surgery, and he felt as if he had torn it again.

However, with regard to an opinion as to the etiology of the Veteran's current bilateral shoulder disabilities, the examiner concluded that she was of the opinion that the Veteran's bilateral shoulder impingement syndrome was not caused by or otherwise the result of the Veteran's military service, reasoning that there was no frank shoulder injury noted in 2000.  It appears that the examiner linked the current shoulder problems to the truck accident in 1992.

However, this opinion failed to address whether the Veteran's bilateral shoulder disabilities were aggravated by the Veteran's month of service in July 2000.  Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion addressing the question of aggravation should be sought.  

Back

The Veteran initially filed a claim for service connection for his back in 1993 asserting that he had injured his back in service in approximately August 1987.  He reported being treated at Davis County Hospital and then at Irwin Army Hospital at Ft. Riley between August 1988 and December 1988.  The Veteran also reported being subsequently treated for a back injury at the VA Clinic in Evansville, Indiana in 1992.

Service treatment records show that the Veteran sought treatment for lower back pain in May 1980 after injuring his back lifting.  He was diagnosed with muscle stress.  In June 1981, the Veteran sought treatment complaining of back pain after lifting heavy items.  He was diagnosed with a mild strain.  On the Veteran's enlistment physical in July 1985, his spine was found to be normal.  In September 1988, the Veteran was treated for back pain after being involved in a motorcycle accident.  It was noted that the Veteran had injured his back, rib, knee and shoulders in the accident.  However, the Veteran had full range of motion in his back and he was given Motrin and Flexeril.  It was noted that the Veteran complained of mild tenderness to palpation in his lower paravertebral muscles, but straight leg raises were negative.  The Veteran was diagnosed with a probable lumbar strain.  Later in September, it was noted that the Veteran had a problem at L1.  It was also noted that S1 appeared to be a fused sacral segment.  The medical professional stated that he would not be surprised if there were only 11 T-vertebrae.  In early October 1988, the Veteran reported that he had not gotten any relief from treatment, medication or back exercises, and he requested a trial of pelvic traction.  It was noted that the Veteran continued to have a probable lumbar strain.  Later in October 1988, the Veteran was noted to have chronic lower back pain secondary to trauma.  The Veteran declined to have a separation physical in November 1988.

The Veteran underwent a VA examination in June 1993 at which he reported having been involved in a motor vehicle accident in 1987 which did not result in any fracture, but he recalled having been told that his lower four vertebrae were fused.  The Veteran was diagnosed with status post trauma to the lower back with lumbosacral type radiculopathy.  The diagnosis of radiculopathy was supported by an EMG/NCV.  A CT of the lumbosacral spine showed some facet degenerative change of the lumbar spine.  No medical opinion of record was offered in conjunction with the examination report.

In September 1994, the Veteran presented for treatment complaining of back pain.  The Veteran reported having an old L4 injury from a motor vehicle accident in 1987, and he was diagnosed with chronic lower back pain.

In February 2001, the Veteran was seen by the Kentucky Division of Disability Determinations, where he reported having experienced lower back pain for approximately seven years, after falling off of scaffolding.  At a VA examination in January 2009, the Veteran explained that he had injured his back in 1994 when he fell off a paint stage that was approximately 3.5 feet off the ground, landing on his back.  The Veteran also reported falling off a porch in 2001 and had difficulty after this incident with radiating pain.  

Other treatment records also reference a post-service back injury in the 1990's.  For example, in a March 2001 record, the Veteran was seen in a walk-in clinic with complaints of radiating lower back pain for one year.  He reported having fallen in 1995, fracturing his back and requiring surgery.  He stated that he had experienced pain since the incident, but it was getting worse.  In an April 2001, treatment record it was noted that the Veteran had degenerative disc disease of his lumbar spine.  The initial injury was noted to have occurred in 1994 when the Veteran fell off a paint stand, requiring surgery to repair three lumbar discs.  At a mental health consultation in April 2001, the Veteran again reported that his back pain had been ongoing since approximately 1995.

In a record completed in July 2001, it was noted that the Veteran hurt his back in an on the job accident in 1993.  Surgery was noted to have helped for a while.

Despite the multiple back injuries and surgery, the Veteran decided to reenlist in 2000.  However, he was physically unable to complete basic training on account of his shoulders and back, and he was discharged after approximately a month of active service.  

In conjunction with his effort to reenlist, the Veteran submitted a letter in May 2000 in which he stated that since being discharged from service in 1988, he had worked as an over-the-road truck driver.  He stated that he was not limited physically in any way, and he added that he had recently started a rigorous PT program to prepare for his Army training.  He stated that he was a little sore, but asserted that he knew he could handle basic training.  

In May 2000, the Veteran denied having then or having ever had back trouble on his application to reenlist in the Army.  He again denied having any recurrent back pain on a medical history survey completed in conjunction with his enlistment physical.  The Veteran also denied ever having any surgery, although again, other records reference back surgery in approximately 1994.  The Veteran underwent an enlistment physical, but the Veteran's spine was found to be normal.  It was noted that the Veteran had a scar on his lower back, but no back problems were detected.

However, on July 28, 2000, after several weeks of basic training, the Veteran was seen with a complaint of back pain.  The Veteran reported having a history of chronic lower back pain, and he stated that his back was broken in 1994 with surgery.  He indicated that he was unable to train on account of the back pain.  A medical officer recommended that the Veteran be separated from service on account of an injury that he sustained before entering the Army.  It was noted that the Veteran had L1 and L2 compression fractures in 1994, and he currently had degenerative joint disease of the lumbosacral spine.  The medical officer specifically found that the condition existed prior to service and stated that the condition was not permanently service aggravated.  However, no rationale was provided for this conclusion.

As with the shoulders, a medical opinion should be sought to address whether the Veteran's back disability increased in severity beyond its natural progression during service in 2000.  

Accordingly, the case is REMANDED for the following action:

1.  From the appropriate sources, attempt to obtain any available Arizona National Guard records relating to the Veteran dated during the period between January 1983 and December 1984.  

2.  Contact the Arizona National Guard and request any information they have about the death of a Guard member in a tank accident at Fort Huachuca in approximately August 1983.  

3.  Then, conduct any additional development as may logically follow from the results of the development requested above.   
  
4.  Return the Veteran's claims file to the examiner who provided the December 2006 VA examination, or if she is unavailable, to another examiner.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  A complete rationale should be provided for any opinion expressed. 

The examiner should provide an opinion as to whether either of the Veteran's shoulder disabilities underwent a permanent increase in severity (as opposed to a temporary flare-up) during his month of active duty in July/August 2000.

If it is concluded that either/both shoulder disability permanently increased in severity, the examiner should indicate whether the evidence clearly and unmistakably establishes that such an increase was due to the natural progression of the pre-existing condition.

5.  Return the Veteran's claims file to the examiner who provided the January 2009 VA examination, or if she is unavailable, to another examiner.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  A complete rationale should be provided for any opinion expressed. 

The examiner should provide an opinion as to whether the Veteran's lower back disability (degenerative joint disease of the lumbar spine) underwent a permanent increase in severity (as opposed to a temporary flare-up) during his month of active duty in July/August 2000.

If it is concluded that the Veteran's back disability permanently increased in severity, the examiner should indicate whether the evidence clearly and unmistakably establishes that such an increase was due to the natural progression of the pre-existing condition.
  
6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


